[Cite as Sullivan v. Bunting, 133 Ohio St. 3d 81, 2012-Ohio-3923.]




            SULLIVAN, APPELLANT, v. BUNTING, WARDEN, APPELLEE.
       [Cite as Sullivan v. Bunting, 133 Ohio St. 3d 81, 2012-Ohio-3923.]
Habeas corpus—Writ available only to enforce right to immediate release—Writ
        unavailable to challenge conditions of parole—New hearing, not release,
        is remedy for violation of due process in parole revocation.
  (No. 2012-0601—Submitted August 22, 2012—Decided September 5, 2012.)
       APPEAL from the Court of Appeals for Marion County, No. 9-12-02.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, James Sullivan, for a writ of habeas corpus. Habeas corpus
“is proper in the criminal context only if the petitioner is entitled to immediate
release from prison or some other physical confinement.” Scanlon v. Brunsman,
112 Ohio St. 3d 151, 2006-Ohio-6522, 858 N.E.2d 411, ¶ 4. Sullivan’s prison
sentence has not expired, and he “has no inherent or constitutional right to be
released before its expiration.” Hunt v. Sheldon, 127 Ohio St. 3d 14, 2010-Ohio-
4991, 935 N.E.2d 846, ¶ 1.
        {¶ 2} For his claim that the Adult Parole Authority improperly revoked
his parole, Sullivan cites no authority supporting release from prison based on a
misstatement in the revocation order concerning when he was most recently
released on parole. And insofar as Sullivan claims a violation of his due process
rights, “[a]s long as an unreasonable delay has not occurred, the remedy for
noncompliance with the Morrissey [v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33
L. Ed. 2d 484 (1972)] parole-revocation due process requirements is a new hearing,
not outright release from prison.” State ex rel. Jackson v. McFaul, 73 Ohio St. 3d
185, 188, 652 N.E.2d 746 (1995). Nor did an unreasonable delay occur before he
was afforded a constitutionally compliant parole-revocation hearing.
                             SUPREME COURT OF OHIO




       {¶ 3} Moreover, the evidence submitted in the court of appeals
established that Sullivan agreed to the pertinent parole conditions, he violated
them, he received notification of his parole-revocation hearing, he admitted that
he had violated one of his parole conditions and that the evidence introduced at
the hearing established that he had violated another parole condition, and his
parole was properly revoked.
       {¶ 4} Furthermore, insofar as Sullivan claims that the evidence obtained
by his parole officer’s search of his e-mail account constituted a criminal act and
that evidence obtained from the search could not be used to revoke his parole, he
is mistaken. As a condition of his parole, Sullivan agreed to warrantless searches
of his person, motor vehicle, or residence at any time and acknowledged that
pursuant to R.C. 2967.131, officers of the Adult Parole Authority could conduct
warrantless searches of his personal property or property that he had been given
permission to use. See R.C. 2967.131(C).
       {¶ 5} Finally, habeas corpus is generally not available to challenge
parole conditions that allegedly restrained a petitioner’s liberty. See State ex rel.
Smirnoff v. Greene, 84 Ohio St. 3d 165, 168, 702 N.E.2d 423 (1998).
       {¶ 6} Therefore, the court of appeals properly dismissed Sullivan’s
habeas corpus petition, and we affirm that judgment.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       James D. Sullivan, pro se.
       Michael DeWine, Attorney General, and Gregory T. Hartke, Assistant
Attorney General, for appellee.
                            ______________________




                                         2